Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges and Preferred Dividends Nine Months Ended June 30, 2014 For the Year Ended September 30, 2013 For the Year Ended September 30, 2012 Fixed Charges: Interest expense 60 Total Fixed Charges 60 Earnings: Net income (loss) Income tax provision (benefit) Fixed charges 60 Total earnings for computation of ratio Ratio of earnings to fixed charges n/a (1) n/a (1) n/a (1) Earnings were not sufficient to cover fixed charges for the periods indicated.Additional earnings of$4,702,742 for the nine months ended June 30, 2014,$17,357,527 for the fiscal year ended September 30, 2013 and $1,537,215 for the fiscal year ended September 30, 2012, would have been required to achieve a ratio of 1:1.
